EXHIBIT 4

 
Case 3:10-mc-00064-AVC Document 1-7 Filed 04/29/10 Page 2 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

PETTIBONE TAVERN, LLC, ET AL.
Case No.
V.
COMMISSIONER OF INTERNAL REVENUE : April 29, 2010
IN RE: Illegal Seizure of Property by Search -

Warrant at 100 Grist Mill Road, Simsbury,
Connecticut

DECLARATION OF WAYNE H. BURSEY

|, WAYNE H. BURSEY, pursuant to 28 U.S.C. § 1746(2), hereby declare as
follows:

1. 1 am over the age of eighteen and understand the obligations of an oath.

2, | make this declaration from my personal knowledge and in support of
Petitioners’ Emergency Motion for Return of Illegally Seized Property. |

3. | am Trustee of the Charter Oak Trust.

4, On April 20, 2010, several of my companies located at 100 Grist Mill Road
in Simsbury, Connecticut, including Grist Mill Partners, LLC, Charter Oak Trust, and
1&3 Mill Pond Partners, LLC, were stormed and trampled by 35 — 50 armed Federal
IRS CID Agents wearing Kevlar vests. |

5. On Wednesday, April 21, 2010, | returned to my office located at 100 Grist
Mill Road to find a large number of files and personal documents missing from my

office.

UNIV_CT - 002323

 
Case 3:10-mc-00064-AVC Document 1-7 Filed 04/29/10 Page 3 of 4

6. The IRS Agents took all documents relating to one particular trust, Charter
Oak Trust, of which | am the Trustee. The Charter Oak Trust does not allow tax
deductions so it could not possibly be associated with any tax investigation or the
underlying search warrant. The IRS’s improper search and illegal seizure of documents
that are not, and could not be in any way related to this “criminal investigation” has
completely disrupted and effectively destroyed the day-to-day operating capability of our
company.

7. As Trustee of the Charter Oak Trust, | must insist on the immediate return
of the property stolen from our building because they took all of the files pertaining to
the Charter Oak Trust, which does not allow any tax deduction and which were not

listed in the warrant, including:

e Live Original Insurance Policies (not Copies);
e Applications for Insurance;
e« Confidential Client Financial Information;
e Confidential Medical Information Protected by HIPAA;
e Claim Files;
e Termination Files;
e Loan Agreements;
e Policy Illustrations;
e« Adoption Agreements and other Enrollment Documents;
e Policyholder Servicing Requests and other Paperwork;
e Admin Binders.
8. ‘The federal agents also took every single file and every single policy and

application belonging to Grist Mill Capital, LLC. Grist Mill Capital, LLC’s portfolio is
currently over Two Billion Dollars. This is particularly harmful in that Grist Mill Capital,
LLC is in the midst of engineering a deal to sell its portfolio of insurance policies to a
major German pension plan next month. This deal is now at risk because every

insurance portfolio and policy was seized by the IRS on April 20, 2010.

UNIV_CT - 002324

 
Case 3:10-mc-00064-AVC Document 1-7 Filed 04/29/10 Page 4 of 4

9.- The IRS agents also took personal and business files and depositions
from my office and/or my desk, which were not identified in the search warrant, and
which relate to real estate companies 1&3 Mill Pond Partners, LLC and Grist Mill
Partners, LLC. Such files include lease agreements and other important documents
related to these real estate companies, which are not related to any tax investigations.

10. The IRS agents also took my daily notebooks that are paramount to my
day to day activities and not identified in, or related to, the Search Warrant.

11. in addition, my personal tax returns and personal 401K file contents were
taken from my desk drawers and e-mails, many of which were personal in nature and all
of which had nothing to do with the subject matter of the Search Warrant were imaged.

12. The above mentioned items and files were stolen by IRS FED CID Agents

are located in the following boxes: 32, 35, 36, 37, 38, 54, 75, 90, 103, 124, 128, 204,
205, 237, 238, 239, 243, 247, 249, 253, 291, 293 and 300.

| hereby declare under penalty of perjury that the foregoing is true and correct.

Dated: April 29, 2010

[UW IA perce

Wayne H. Bursey

 

Wayne Bursey, being known to me or having produced satisfactory identification,
affirmed that he had reviewed the contents of the foregoing and affirmed that the
statements made within the affidavit are true.

Subscribed and sworn to before me this day of April, 2010.

 
     

 
 
  

otary Public
My Commission expires:

 

1743555v.1 JASON J. GONCATELLE “ CG
3 Notary Public, State of Connecticut BT

 

 

misston Expires March 31, 2012 Ss,
UNIV_CT - 002325 . My Gom p why

 

 
